Citation Nr: 1414268	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to February 3, 2006, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including service in the Republic of Vietnam for which he earned a Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to a TDIU effective February 3, 2006.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to February 3, 2006 for TDIU.  Specifically, he states he was unemployable due to his service-connected posttraumatic stress disorder (PTSD) on April 29, 2005, the date he stopped working.  Prior to February 3, 2006, service connection was in effect for five disabilities: PTSD (rated 10 percent disabling); tinnitus (rated 10 percent disabling); and bilateral hearing loss, residuals of right great toe fracture, and onychomycosis of great toenails (all rated noncompensably disabling).  These yield a combined disability rating of 20 percent.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were not met prior to February 3, 2006.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, in a March 2009 letter, a physician opined that "because of the severity of [the Veteran's] PTSD at the time he had left work in 2005 it would be determined that his PTSD was in fact the cause of his unemployability."  (Emphasis added.)  Therefore, there is evidence of unemployability due to service-connected PTSD prior to February 3, 2006.  However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b) TDIU consideration."  Id.  Here, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an earlier effective date for a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an effective date prior to February 3, 2006, under 38 C.F.R. § 4.16(b).

2.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

